NOTE: This order is nonprecedential
United States Court of A11peaIs
for the FederaI Circuit
FORT PROPERTIES, INC.,
Plaintiff-Appellee,
\ v. ‘
AMERICAN MASTER LEASE LLC_; ` _`
Defen.dant-Appellant. `  '
2009-1242
Appea1 from the United States District C0urt for the
Centra1 District of Ca1if0rnia in case n0. 07-CV-365,
Judge AndreW J. Guilf0rd.
ON MOTION
ORDER
The appellant moves for a 30-day extension of time,
until February 18, 2011, to file its replacement opening
brief
Up0n consideration thereof
IT ls ORDERED THAT:

FORT PROPERTIES V. AMERICAN MASTER 2
The motion is g'ranted.
FOR THE CoURT
959 29 zim /S/ Jan H0rba1y
CCZ
s21
Date J an Horba1y
C1erk
Arianna Frank1, Esq. H
Anthony G. Graham, Esq. U.S. c0uR1' Q*i£APpEA;_3 mg
THE FEDERNL ClRCUlT
DEC 2 9 2010
JAN`HORBAJ.v §
C|.ERK